Citation Nr: 1646828	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational benefits under the Montgomery GI Bill-Selected Reserve.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Appellant had service in the Selected Reserve from March 2008 to May 2015.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Board remanded the claim in July 2015 for further evidentiary development and adjudication. After accomplishing further action, the agency of original jurisdiction (AOJ) again denied the claim in a September 2015 Supplemental Statement of the Case and returned the claim to the Board for further appellate consideration.

In April 2014, the Appellant appeared at a hearing before the undersigned Veterans Law Judge at the Portland RO and was assisted at that hearing by an RO employee. A transcript of the hearing has been incorporated into the record.


REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606 of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard. 38 C.F.R. § 21.7520 (2015). The Reserve components decide who is eligible for the program; VA makes the payments for the program. § 21.7540 (2015). Ending dates for eligibility are prescribed by 38 U.S.C.A. § 16133 (West 2014) and 38 C.F.R. § 21.7550 (2015). In essence, the ending date for eligibility is the date the individual is separated from the Selected Reserve.

In this case, the AOJ contacted the Department of Defense (DOD) on multiple occasions in relation to this claim. In a July 2012 email, DOD noted that the Appellant's Chapter 1606 benefits had been suspended and that he "needs to contact Unit of Assignment to discuss the possibility of having his GI Bill benefits re-instated." In a February 2013 response to an information request, DOD stated that the Appellant's Chapter 1606 eligibility had been "suspended" since March 2011 but also indicated that the "unsatisfactory participation determination" regarding the Appellant's eligibility for education benefits was "pending." The Appellant also submitted, in February 2013, updated transcripts from his university, as well as a letter from his Reserve unit that also attested to his good standing and his unit's belief that he was "eligible for all education benefits indicated in his contract."

The Board remanded the issue in July 2015 with specific instructions for the AOJ to obtain clarification from DOD concerning the status of the Appellant's benefits. The AOJ duly contacted DOD in September 2015, noting that the Appellant had submitted recent transcripts showing his good standing with his university, as well as a February 2013 letter of good standing from his Reserve unit. The AOJ asked DOD to provide responses to several specific questions regarding the Appellant's Chapter 1606 eligibility. In its response later that month, DOD stated only that the Appellant had transferred from the Selected Reserve to the Individual Ready Reserve in May 2015 and was thus no longer eligible for Chapter 1606 benefits. DOD did not provide answers to any of the specific questions submitted by the AOJ, which did not follow up with DOD or otherwise seek further clarity in the Appellant's case.
 
The Board notes that the VA Education Manual 22-4, Part VIII, paragraph 3.07.d.3, states that a Reservist whose unsatisfactory participation determination is pending has shown participation in the Reserves that is considered unsatisfactory. However, the Reserve component cannot make a final determination of unsatisfactory participation without giving the Reservist due process, including the opportunity to improve participation or otherwise show that the preliminary finding is incorrect. Here, because there was no evidence in the file that the pending determination had ever been made final, the Board remanded this case in July 2015 specifically in order to clarify whether a final determination of unsatisfactory participation had been made and, if not, to request that DOD again render a determination as to the Appellant's Chapter 1606 benefits. However, in its September 2015 response DOD failed to provide any indication as to whether the pending determination had been made final or whether the Appellant was eligible for Chapter 1606 benefits during the remainder of his Selected Reserve service. Instead, DOD responded only that the Appellant's eligibility for the benefits terminated when he left the Selected Reserve in May 2015. It is not, however, the period following May 2015 that is at issue. The Appellant's claim encompasses only his renewed eligibility for Chapter 1606 benefits following their March 2011 suspension but during the course of his continued service in the Selected Reserve. Indeed, the Appellant himself noted at his April 2014 hearing that he was planning to finish school later in 2014.  

Thus, on remand, the AOJ must again contact DOD to clarify the Appellant's eligibility status. This must be done in writing and not through a database check. The conflicting information requires a review by an appropriate DOD or military department official and a written explanation as to the Appellant's exact status in regard to his eligibility for Chapter 1606 benefits for the period from their apparent suspension in March 2011 to his completion of coursework in 2014. Further, such an explanation must cite to appropriate authority to support any determination regarding eligibility. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact DOD and/or the appropriate military authority to again verify the Appellant's eligibility for education benefits. The request must be in writing and not through a database inquiry. All requests must be documented, as well as any responses, negative or positive, and the AOJ must ensure that it completes the following steps in making its request: 

* Provide DOD with copies of (1) the Appellant's most recently submitted transcripts; (2) the February 2013 letter of good standing from his Reserve unit; (3) the February 2013 DOD response noting the suspension of the Appellant's eligibility as of March 2011; and (4) the September 2015 DOD response that the Appellant's benefits terminated in May 2015.

* Ask DOD to review these documents, as well as any information in its own system, and determine whether the Appellant is eligible for Chapter 1606 benefits at any time from the March 2011 suspension of benefits to his May 2015 separation from Selected Reserve. Notify DOD that, if it determines the Appellant is not eligible for Chapter 1606 benefits for the time period at issue, then it should provide a thorough explanation of its determination. Ask DOD to provide VA copies of any information in its possession used to make this determination.

2. Then, review the file to ensure that the foregoing requested development has been completed. If not, implement corrective procedures to ensure that all above development takes place. See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the development requested above and any additional development deemed necessary, re-adjudicate the issue remaining on appeal. If the benefit sought on appeal remains denied, provide the Appellant and his representative (if any) with a supplemental statement of the case. Afford a reasonable opportunity for response and return the case to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

